                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION (Opelika)

IN RE:                                           : CASE NO.: 16-80013-BPC
                                                 : CHAPTER: 13
                                                 :
DONNA MARIE KENT                                 :
JON DERWOOD KENT                                 :
     Debtors                                     :
                                                 :

                       NOTICE OF TERMINATON OF AUTOMATIC STAY

         Comes now Nationstar Mortgage LLC, its successors and assigns, a secured creditor of the

above-named Debtors, and provides notice as follows:

                                                1.

         Nationstar Mortgage LLC issued a Notice of Default (the “Notice”) dated October 14, 2019

pursuant to an Agreed Order (the “Order”) entered on August 18, 2017. Since issuance of the Notice,

the delinquency has not been cured and the loan remains in default. As such, the automatic stay is

terminated against the property now or formerly known as: 314 BENSON AVENUE, TALLASSEE, AL

36078.

         This 6th day of November, 2019

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 16-80013       Doc 95    Filed 11/08/19 Entered 11/08/19 13:58:04       Desc Main
                                     Document     Page 1 of 2
                                    CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 6th day of November, 2019, I

caused a copy of the foregoing to be filed in this proceeding by electronic means and to be served by

depositing a copy of same in the United States Mail in a properly addressed envelope with adequate

postage thereon to the said parties as follows:


Donna Marie Kent
314 Benson Avenue
Tallassee, AL 36078

Jon Derwood Kent
314 Benson Avenue
Tallassee, AL 36078

Paul D. Esco, Esq.
Attorney at Law, LLC
2800 Zelda Road
Suite 200-7
Montgomery, AL 36106

Sabrina L. McKinney, Trustee
P. O. Box 173
Montgomery, AL 36101

Executed on: 11/6/19
By: /s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 16-80013       Doc 95      Filed 11/08/19 Entered 11/08/19 13:58:04          Desc Main
                                       Document     Page 2 of 2
